Citation Nr: 0103611	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for impingement 
syndrome of the left shoulder.

4.  Entitlement to service connection for right ischial 
tuberosity bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Sioux Falls, South Dakota (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of current bilateral hearing 
loss by VA standards.

3.  There is no medical evidence of a current left knee 
disability related to the veteran's period of active service.

4.  There is no medical evidence relating impingement 
syndrome of the left shoulder to an incident of active 
service.

5.  There is competent medical evidence diagnosing the 
veteran's in-service and current symptomatology as right 
ischial tuberosity bursitis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

3.  Impingement syndrome of the left shoulder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303 (2000).

4.  Right ischial tuberosity bursitis was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
several disabilities.  Before addressing these issues, the 
Board notes that, on November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," Pub. L. No. 
106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.

The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the veteran's claims in light of the 
new Act, and concludes that the RO did not fully comply with 
the new notification requirements at the time the veteran's 
claims were filed.  However, in subsequent letters and 
statements and supplemental statements of the case, the 
veteran was advised of the additional evidence required to 
substantiate his claims.  The veteran responded to the RO's 
communications with additional evidence and argument, 
therefore curing (or rendering harmless) any notification 
omission by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. 
Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by a VA compensation examination performed in 
January 1999.  In his application for compensation, the 
veteran reported no post-service treatment for his claimed 
disabilities.  In addition, the veteran was afforded a 
personal hearing before the RO in November 1999.  Therefore, 
the Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2000).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2000).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

A. Hearing Loss

The veteran's service medical records include several 
audiograms.  The veteran was diagnosed with mild low 
frequency hearing loss during a January 1991 examination and 
at the January 1998 retirement examination.

During a VA examination in January 1999, the veteran reported 
active duty noise exposure from communication headsets and 
ship engine rooms.  Examination found an average puretone 
threshold of 15 for both ears, with speech discrimination 
scores of 100 percent for the right ear and 96 percent for 
the left ear.  The puretone threshold limits were determined 
to be within normal limits and speech thresholds were normal 
with good speech discrimination scores.  The diagnosis was 
normal hearing and middle ear function.

The veteran appeared at a personal hearing before the RO in 
November 1999.  He testified that he was exposed to noise on 
ship for several years in service, including headsets, 
weapons firing, and engine rooms.  He stated that his hearing 
presently did not cause problems with his normal routine.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2000).

The above findings disclose that the veteran unambiguously 
fails to meet the regulatory standard for establishing a 
current hearing disability as defined in 38 C.F.R. § 3.385.  
There is no medical evidence contradicting the VA test 
findings or suggesting that the veteran currently suffers 
hearing loss sufficiently severe as to constitute a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In consideration of the foregoing, the Board must 
find that a preponderance of the evidence is against the 
award of service connection for bilateral hearing loss.

B. Left knee

The veteran's service medical records show that he complained 
that stair climbing caused pain of the left knee in January 
1986.  The physical examination noted some pain and 
tenderness and was otherwise normal.  No x-rays were taken.  
The veteran was assessed with a collateral ligament strain.  
During a January 1987 examination, the veteran reported 
occasional problems with his left knee while aboard ship.  
However, he denied any problems with the knee over the past 
4-5 months.

In October 1993, the veteran twisted his left knee and fell 
down stairs.  Tenderness of the medial aspect and pain with 
palpation were present.  He was assessed with a sprained 
ligament and given a knee brace.  At the January 1998 
retirement examination, the veteran reported a history of 
left knee pain three years ago that had resolved.

During a VA examination in January 1999, the veteran reported 
that he twisted his left knee and fell down stairs while in 
service.  He now had some minimal discomfort of the knee, 
especially in cold weather and after climbing a lot of 
stairs.  He denied any locking, give way, stiffness or 
weakness.  He played tennis several times per week.  He used 
no medication, received no medical treatment, and experienced 
no flare-ups.  Upon examination, carriage, gait, and posture 
were normal.  No swelling, deformity, heat, or erythema of 
the left knee was present.  There was also no instability, 
tenderness, or pain with movement.  The x-ray report showed 
minimal hypertrophic changes involving the bony structures of 
the left knee joint.

The examiner stated that the x-ray was normal for the 
veteran's age.  She diagnosed him with left knee injury, with 
current negative examination.  In an addendum dated November 
1999, the examiner noted that the examination was negative 
and that the veteran had no functional loss.  The minimal 
hypertrophic changes were normal for his age and were not 
related to the injury in service.  He did not have symptoms 
of degenerative joint disease.

The veteran appeared at a personal hearing before the RO in 
November 1999.  He testified that his left knee was treated 
no more than two times in service because he did not want it 
to interfere with retirement.  It bothered him when he 
climbed the stairwells on ship.  He did not have problems 
with his knee during the last three years of active service 
because he had shore duty.  At present, his knee only 
bothered him when he walked a lot of stairs or when it rained 
or snowed.  He received no medical care and used aspirin for 
pain relief.

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against a grant of service 
connection for a left knee disability.  The current medical 
evidence of record contains no objective findings of a left 
knee disability.  The veteran has complained of occasional 
knee pain but has offered no medical treatment records in 
support of his claimed disability.  Moreover, the VA examiner 
found that the hypertrophic changes of the veteran's left 
knee were not related to active service.  Therefore, the 
record contains no evidence that the veteran's left knee 
strain in service was other than acute, and contains no 
evidence relating any current left knee disability to an 
incident of active service.  Accordingly, the benefit sought 
on appeal must be denied.

C. Left Shoulder

The veteran's service medical records show that, in February 
1989, he complained of popping his left shoulder out of 
joint.  Pain and limitation of motion were present, and he 
was assessed with a muscle strain.

During a VA examination in January 1999, the veteran reported 
that he pulled his left shoulder in service and that he wore 
a sling for a few weeks.  Since that time, he did not have a 
problem except for discomfort during cold weather.  He 
reported no loss of function or flare-ups, and he used no 
medication or medical treatment.  Upon examination, there was 
no swelling, deformity, heat, or erythema.  Minimal 
tenderness to palpation was present over the coracoacromial 
ligament and impingement movements were minimally positive 
with mild discomfort.  The veteran was diagnosed with left 
shoulder injury, minimal findings of impingement syndrome.

In an addendum dated November 1999, the examiner stated that 
the impingement syndrome was not related to the left shoulder 
injury in service.  The examiner noted that the veteran had 
not had continuous problems with the left shoulder.  At his 
personal hearing before the RO in November 1999, the veteran 
testified that his shoulder was fine.

Based upon the above evidence, the Board again finds that it 
is questionable whether the veteran suffers from a current 
disability.  The examination findings regarding the left 
shoulder were minimal and the veteran himself testified that 
he had no problems with his left shoulder.  However, even 
accepting that the veteran currently has impingement 
syndrome, the VA examiner specifically found that it was not 
related to active service.  The veteran has offered no 
medical evidence to refute this finding or to show that the 
muscle strain in service was other than an acute injury.  
Therefore, the benefit sought on appeal must be denied.

D. Bursitis

The service medical records contain no relevant findings or 
diagnoses.  At the retirement examination of January 1998, 
the veteran reported right buttock pain with prolonged 
sitting.

During the VA examination in January 1999, the veteran 
reported that he first had a pain in the area of the right 
medial thigh or buttock seven years ago when he would sit for 
a prolonged period of time.  He currently had problems 
sitting in airplanes and cars, but otherwise it did not 
affect his activities.  Physical examination of the right hip 
found mild tenderness medially over the ischial tuberosity.  
The remainder of the examination was negative.  The x-ray 
report showed minimal hypertrophic changes involving the bony 
structures of both hip joints.  The veteran was diagnosed 
with mild right ischial tuberosity bursitis, with normal x-
ray for his age.

In a November 1999 addendum, the examiner stated that the 
veteran did not have degenerative joint disease of the right 
hip and that the hypertrophic changes were normal for his 
age.  The hypertrophic changes were not secondary to the 
ischial tuberosity bursitis.  The bursitis was in a separate 
anatomical area than the right hip and the veteran did not 
have any symptoms or functional loss related to the right 
hip.

The veteran appeared at a personal hearing before the RO in 
November 1999.  He testified that he had sharp and constant 
pain of the right hip when sitting for a prolonged period.  
It was relieved by getting up.  He had this pain since 
service and he could not drive long distances because of it.  
In November 1999, a fellow serviceman submitted a statement 
that related that he was the veteran's immediate supervisor 
on board ship from 1987 to 1989.  During that time period, 
the veteran had difficulty sitting for long periods of time 
and complained of right hip pain.  He walked to relieve the 
pain.

Based upon the aforementioned findings, the Board finds that 
a grant of service connection for right ischial tuberosity 
bursitis is warranted.  Although the veteran's service 
medical records contain no objective findings, the retirement 
examination documented a complaint of right buttock pain with 
prolonged sitting.  The veteran made this same complaint to 
the VA examiner and to the RO hearing officer.  The Board 
finds the veteran's testimony that he experienced this pain 
since service to be credible.  The Board also finds the lay 
statement submitted by the veteran's supervisor to be 
credible.

Based upon the complaint of right buttock pain, the VA 
examiner made objective findings and diagnosed the veteran 
with right ischial tuberosity bursitis.  Accordingly, the 
Board finds that the continuation of symptomatology, later 
diagnosed as bursitis, is sufficient for a grant of service 
connection.  The Board recognizes that the VA examiner 
commented that the veteran did not have degenerative joint 
disease and that the right hip was anatomically distinct from 
the ischial tuberosity.  However, these findings are 
irrelevant as the veteran's symptoms have been attributed to 
bursitis of the ischial tuberosity.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left knee disability is denied.

Service connection for impingement syndrome of the left 
shoulder is denied.

Service connection for right ischial tuberosity bursitis is 
granted.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

